OFFICE OF THE A-ITORNEY GENERAL           OF TEXAS
                                   AUSTIN



Honorable BCQU~PPI Earin-; PmMdant
The Dnlve~lt~ of Tu*4
Aurtln, Tex.44
Dear Sir:         ::i
                    ,_.::          I.



       “titor a8 folloy;
                  ~~%,dorth4 vlll oi




                                        that aaid bulldlng ohall always
                                         48 the B..WaverlapSmith Memo-
                                        Pavilion t&s11 be under the
                                          the Eoapftal Bosrd, aa aov
                                         of the John &sly Eospltal of
      Qslv4ston, Texas.'
           "The vill van exeautod on Harch'lo, 1936. Mrs.
      Smith died on October 12, 1938. At the t&no of the
      execution of the ~111, ths John Scaly Hospital was
Honorablb   Raer P. Rainey, Preeld4nt, Page 2


     the property of and owned by the 8tatb of Texas for the
     ~84 and benefit of the medloal branoh of the Wvorcilty
     of Texas.
          "B a speol.al aot of the L4girlatureapproved
             , 1901, the aharter of the City of Galveeton
     April 1e;
     vas amended, 8aId 4Imndmwnt 80 far arr.pertlnentreads
     a8 follovs:
          "*Thk hospital in said olty knovn a4 the John
     Sesly BoopIta sh4l1, no long au th4 8am4 ir under
     lease frog the Btate,to thy City, be undo? the.4xolu4lv4
     control of the B6ard of Xen4g4rs to bo lrnom as the
     John soaly Hospital.Board snd to conrlst of 5 momberr
     to be cho8en or appointed,,,a8 hereinafter provldod,
     evexv two years and wIthin.thIrtjr d6y8 after ln8talla-
     tlon of a-nev Board of Coml88ton4~8. 'hroof th4 aem-
     hers of said Hospital Board shall bs selsot4d from aald
     Board of Coinml88Ionor4, the member4 40 84looted tb be
     the CommI88Ion4rof Finrrioe & Rav4nu4 4nd Comml88Ione~
     of Strost8 and dlleys.,etoil tvo to bo nmwd QP eelect-
     ed by the Board of Regont.8of the Univer8Ity of the
     State, and the fifth member to be namd OP selooted by
     these four, provided, hovever, that all members of said
     John Scaly Hospital Baard 4ball.be resident8 of the City.
     of Galveston,and provided further that ln oa8o a majo-
     rity of said four cannot agree "pan a fifth, then fifth
     member sh411 be nslaedor dtielgnated by the Prarldsnt of
     the Board of Commle8lon4r8~. (W. XL C4mm4ls Laws, page.
     121, Sp4cIEilLswaor 1901.)’
           ~"Follovlngihi $seage of this Acti the'Bo&d of
      Regonta'of the Ijnlvorsitgof Texas oxeouted 8 lease to
      the City of Galveston ooverlnp,theproperty knovn a8 the
      John Scaly Hoapltal of Qalverston.
          ~?!h&eafter, on Way 9, 1913, the Board of Regent8
      of the University of Texas agaIn leased the preacL808to
      the City of Galveston Por a period of tventy-flvoQ44rs
      f;g  and after XUay9,~1913, said lease expiring Ray 9,
            .

           "This lesee was In full force knd effect on &larch
      10, 1936, the date,of the exeoutlon of the vi11 of Mrs.
      Jennle Scaly Smith, Deceased.
Honorable Romor P. Rainoy, Prssldent, page 3


              “Again
                 on April 18, 1938, th4 Board of Regents of
     the     thliV4PSityOf
                       3’4X48 baaed the pl'OpeFtykIIOVna8
     the John Seal0 HospIt to the City 0s Galveston for a
     term 0f tvonty-riV4y4ar8, from R4y 9, 1938 t0 w4y 9,
     1963.

           “Under the provisions o.fthe40 leases ,sndduring
     j&o time-the s8me wor4 in forae and effwt, the John
     Qsaly  Hoepita vaa under the oontrol snd management of
     the Board 0s Hensgera 0s theJohn Scaly EOSpital.
        : .?Ii-&nuary,-1941,'thelart nontiowd leas4 ~48 eur-
     rendered~and 04no4114dfor tha X?ltyor Oalveaton,and
     th4 pPOpOrty 0018pP~s~ ths John Saaly Bo8pltal van re-
     turned.to the ROard of Regents ~f,the Univernlty of Tex-
     as, the property being owned by the Stat4 of Texas for
     the use and-benefit of the medical branch of,th4 Unlvor-
     Sity Of ,TeX48. lphs City of Qalvestim hwhad no fwthor
     right 4r lntereit inrth4 opePation.ofsaid hospital, but
     said hospital ha4 been under.the managermentsnd oontPo1
     0s the Board 0s Begonta 0s the univ43aty 0s Texas.


          a?leas4 advia me vhether or not under   the vi11 0s
     mP8. Jennle Scaly slsiththe Board 0s Regents 0s th4 Univ.
     4rSity Of TeFexaS
                     18 the BUQO448Qi’ t0 the Board Of %UiSg4?8
     of the John Scaly E08plt4Z In reapeot bd the control and
     mmag4ment.of the liaverleySmith lemorlal P4vlllon,"
         The anavor to yo9P qu48tltinrequW48 a oonstruatlonof the
claws in paragraph 18 of the will “but bald Pavilion sbell b4 under
the dIrectSOn end control Of the Boapltsl Board, an nov or hereafter
orgsnlaed,of the John Sealy Hospital of G4lv48ton,Texas.”
          &et.tiaf&t  oba~erveother'pertinent provIsIon contained
In the will. We quote the foXtowIng therefwmr
          "SEvERTEpFpB:Ali the mat, realduo and remainder
     of my,gstate, left after the payment of th4 legaoiee
     given In C&Uses SRCORD to FWEBRNTR inChSiV4,    0s this
     ~111, I give, deVi84 and bequeath t; TRR SFiALYb SMZTR
     ~~~tiTI03eQR TER JOY SRALY HOSPITAL, to be held by
       ,
Honorable Ecmer P. Ralnsy, President,Page 4


               To ereot fumIah and squ%p a Rorrpltalbulld-
    .l.ngt?ihe memory AS my hu8tand, R. Waverley Smith, to
     be ore&e& In the City of Wlveaton, TOUS, On the
     blook next to the Boulevard, bought by us and given to
     $826 Foundationwith that und4ratandfng. Said building
     ah4ll be ussd as a private and semi-privatepevlllon
     for the use or patients vho oan pay fop all or part or
     their lmspIt&blexpenses but It 18 ny iatontion that
     seid hOSpita1 shall not be operatad for profit blatthat
     it8 ?404iptS 8hall bs applied tOYhd it8 upkeep.
           "8. Aftor   the exp4ndItu~eof suoh mount from this
     dOVi84 and Sequoath SOP the pUl'pO8484pOOifi4d   ill8Ubdi-
     vislon A or ,+&%a.  Olauao B          a8 In th4 judgment
     Of said Fomdatlon lU4ybs n4~4884l'yUId proper, it 18 w
     wish that th4 zwawindsr ah411 oontimjo to be hold by
     said Foundstion in trU8t an a pemanent endovmont,th4
     lnmu4 fmm vhich shsll be aval.Lsblo,    as noaoasary, for
     the pUl'pO848Of keeping said buSl&lng in repair and i2p-
     p,roVingit8 faOilitie8j411 SU?DblB    inUoPleto,be appli4d
     for tho~g+mal pUZ'~O84of said Fomdation. To this end
     separate aoooUMa shall be kspt 9~sthe ~peratzng 4Xp~848
     0s said .pavilionand 0s all r404ipta from operationand                                                                       899
BOBORABLE Homer P. R&my,   Plwsid%at* page 5


     provided and shall hv% the pom~ee+~lon,management, eon-
     trol and dl%bur%%mentof the f'und%prmlded for said
     Perilion, end 8h811 hw% full power to Invest, zwtlnvent,
     coav%rt money Into property 0~ prop%rty.lntomosey, to
     sell and aoavey any property, real or perronal, OF
     parts thereof, In order to oarry out the purpose and
     scoompliah the objeots OS the t’ZIU)ts
                                          confided to it,
     acoomling to its beat jud@%mt.
          “TWERTY-FIRST: As the raid the scaly and sreith
     Boundation for the John Scaly Hospital vas lnoorporated
     at my irmtanae, to b% ths reaQi%at of th% ohariteble
     devlrresaad b%Quenta h%r%inmade, it ia my vi11 and de-
     sir% tbat it8 BOsrd 0f~Directorsshall always conslat
     of sevem (7) Dir%otors and it is my vlll and desire
     that all vac~aole8hereartrr oocur~ in said Board
     &all be fU.l%d by the others of th% Board then in of-
     fice aad that the body may thus be made self’-perpetuat-
     -5s.”
          Tuo parpoclea-4 at oaue appamat in tim wisl, First, it
vas not the intentionof the testatrix that IA% R. Yarerley Smith
Memorisl PavLlLon ahmld b% direat%d and aontrolledby the Scaly
and smith FouadtktioaiOr the John Scaly HOspit81. seooad, it vas
the lnteatloaof the teatatrlx that th% Pavilion should b% diraated
and aoatmlled by the gov%ming board dimsating   and controllingthe
John scaly Hospital. I?%muat decide if th% seoond lntaatioavas
only if suoh governlag board vae, aad rhould ooatlntaeto be “the
Board of Maaagars to be kaova a5 the John Scaly Eo6pltal Board”
or%ated by Bouae Bill 224, hot% of the 27th Leglalature,M&&Board
of Managers vould ba in exiatenae only ISOlong as the John Scaly
Hospital should be under lease from the Board of Begents of the
Unlverelty of fexau to the olty of Qalveuton.
          Tt uamot admit of debate that th% tertatrlx declared
paragmph 18 of her vlll in the recognition that the particular
board controllZr@the John Scalp Hospital at the tlmeof the execu-
tion of th% vi11 vaa subject to mne change, and might be ohangedr
“as nov or hereafter orgaaimed.~     ia unreaeoaabls to believe
that this provleioa vae intended to refer only to ahanges Ln per-.
aonneP~ ii so, it would oonstitute surpluueageinammoh as the dele-
gatloa of authority to any board oontinues irrsspeativeof changes
la pereonnel.
          Your letter point8 out that the vlll of Mrs. Smith vati
executed oa 24aroh10, 1936, and that Mrs. smith died on October 12,
1938. At the time of each of these events the lease of the John
qealy.IIospltslto the olty of Galveston by the Board of Regents of
Honorable Homer p. Rainof, president,page 6


the Universityvas ia existaacevherewder   the John scaly Eospltal
vas belag eontrolledand smnsged by the Board of Wanagers pursuant
to Rouse Bill 224 of the 27th Legislature. Thereafter, In Jauuary,
1941, thla lease van dissolvedby mutual consent and the control
and management of the John gealy Rospltal is sow, as it was prior
to the original lease, exerolsedby ths Board of Regents of the
University of Texas, the John Scaly Hospital itself being omsd by
the gtate of Texas for the us% and benefit of the msdlual branch
of the Ualverslty of Texas.
         We shall first reviev the eases in Texas upon the aon-
struotlon of VIllS. As early as the year 1858 It vas deal&red by
the Bupreme Court of this State in Bell Qounty VII.Alsxaader, 22
Tex. 351x
          'It 1s a f&liar dootrlno, that in the ooastruo-
     tion of a will, the Intention of the testator Is the
     rirst and great objeot of inauIryl and the law vi11
     not suffer the Intention to be defeated, merely beoause
     the testatorhas not 'olothedhis ideas In teohniqal
     laagusge.*
          In Xemllen vs. sinms, 37 9. I?.(26) 141, Justloe Orits
of the fjupr%m%Oourt, deolar%dt
          "There are no aribitrary or unbending mles Iu
     the oonstruetlonof a will, as no two wills are In
     all ddtalls alike. La oonstruinga will form should
     be subordSnat%to substame, and If the testatorc'r
     intention oan be asoertained,from a reading of the
     vhole will, such Intentionaunt be given effect, how-
     e:oerInformal the laoguagb may be,, 40 oyo. p. ,1396.
          Were the testator'sIntention Is manifest, from
     the aontext of the ~111 and eurroundlngairoumstanoes,
     but Is obscured by aa lnacouratemode of expressloa,
     the language vi11 b% subordinstedto the Intention,
     and ln order to oarry out the Intention of the will the
     oourt will, so far as pos%lbl%, depalrtfrom the strict
     words, and read a word or phrase in a %ens% diff%rSnt
     from that vhiah la ordinarilyattributed to it, and
     for such purpose may &ange the language of the ~111,
     such aa r%jeatIng superfluousvo+s, or restricting
     theQIIn their application.% l %
Honorable Homer P. l&biney,President,Page 7


          It vailsaid by the Supreme Oourt thro     the ocnaissIoa
of Appeals in Johnson vs. Goldstein, 215 8. W. 8,
         “In construinga will, the s&In object 1s to as-
     certainthe Intention of the test&tar. % l l The
    smIn scheme or plan of the testator Is always regard-
    ed as a safe orlter~an in arriving at his purpose.
    %%%”
         The opinion In Cleveland va. Cleveland, 83 wx. 445, by
the Supreme Court, reads l.npart as followst
         %hlle It Is true that par01 tsstImeny is not ad-
    nlsslbls to vary or coatradfctthe terms of the will
    or to supply that whloh hsr been omitted, yet, if the
    meaalag of the vords used, read in oonnootionwith
    other parts of the lnstrum%at,be doubtful,’the sur-
    rounding olrcuwteaaes may be oonsldered to throw
    light.upon the matter and enable the oourb to arrive
    at vh&t the maker of the instrument intended by the
    use of the lsnguage under oonsIder8tloa. Bunt vs.
    White, 24 Tex, 652.”
         Jones’ Ub&wn    Heirs vs. Doraheiter, 224 8. W. 596 (vrlt
dlstissed): ‘:                                      :
           ’ * e * These text-writers,hovever, agbee in de-
     olarlng that the csrdirul’rule in th% oonstruotlonof
     wills Is that the plalx~intentof the t%stator.as
     evinced by the language of hts~*ll must prevail if
     that intent may be oarrled tdta ~effeotwithout vlolst-.
     Ing some deepar prinolple of’publio pollay or of stat-
     uta prohlbltionjthat this Intention Is to be oolleot-
     ed from the whole till taken togeth%& and not from DDE-
     tached portions alOn6. As a part of~thl.8rule it 1s
     said that In interpretinga vi11 the testatorfs general
     and controllingpurpose should be regarded rather than
     any exalting or exulting Ideas whiah may have dlotated
     the terms of his ~111, and that the intent, au gather-
     ed from th8 whole will, overrides all t%&.nIaal rules
     whioh relate to the construotlonof vords.
          “In applying the rule uhloh seeks to discover the
     teatator’sreal Intention, the language OS the vi11
     should be taken, 80 far as may be aaoordlag to the
ffonorable
         Homer P. i?siney,Presideat,Page 8


     teatatop’sovn sltustloaand surroundIng8,bw8use
     as the oourts have observed, the langu8ge OS the ~111
     la not 8 ualversal interpretation,but they are eqwl-
     ly supposed to speak the aenee of the teatator,8nd
     his gener81 intent muat be gathered, not merely from
     the language used in the ~111, but must be t&en in
     coaneatloawith his person81 envI.roament.”
           V+afrd vs. Wnfree, 139 3. Y. 361
          ?Uheitthe waaIag oi.the vords wed la a vlX1 is
     smblguous, the court, in ordsr to arrive at the %nten-
     tlon of the~testator,must be put as near as m8y be la
     his environment,“staad la his ahoes, and look with
     his perapeotlve through his eyes,’ and to enable the
     court to do thl.8par01 evldame of th8 oandltlonsand
     aIroumstanceasurroundbg the parties and the exeoutlon
     of theninatmnnent is always 8dmlsalble. Poet v. Bail-
     v&p .Co.,70 Tex. 527, 8 9. if.2033 Weller va. Uellm,
     22 Tex, Civ. Apph 247, 54 9. Y. 6524 Clark r.:Cattron,
     23 Tex. Glv. App. 5l* 56 S.W. 100.
          It has been a&Id by out Supremi Court “th8t a psrtIoul8r
oonatruetionof vords, although momevh8t varIant.f’rom their more
aatur8l and obvious Import, may be strengthenedby refereaoo to
extraeaous’&wumst8n0ea.’ H8wra vs. poote, 64 Tax. 22.
          ~‘Theoourt sq l8y arid8 teohnloal Weu-8nd use
     otilyaommottsame.   Lindsey vs. Rose, 175 s.'W, 8298
     Tend&k VII.Evetta, 38 Tex+ 275;
          OWt8inly a phrase should not be given CL,construot$on
which would defeat the Intentionofthe teatatpb. Johnston vs.
Beyes, 183 5,.If.7; Bloah,va.Woellert, 90 S. y.(2d) 653; clere-
land vs. Cleveland, suprat'ltuebn
                                va. Bremer, X32 9. If..
                                                      (26) ,295.
          ,‘phsoaaea ars’iegionvhIclisnno~oe the above principles.
We mention as likewise appropriatethe           t MoJuakln va.
RepublIa Hation8l Bank of Dollaa, 131 8.         1085; Lightfoot
va. PoIndexter,199 9. Y. l152; Jones va.          119 x. E. 324
(x11.)1 Eollaway vs. Institute, 87 At1. 269 (Md,ji In re Howlaadia
$8t8te, 198 8. 'y.SUPPI 094.
            Of course, no two villa am alike in all respeots. That
of Mrs.   8mlth, in the partlcularaunder consideration,Is unlike
Bomwsble Hmer P. Balmy, ~PresIdent,
                                  Page 9


8ay yet oanatx-ued by the oourtr of Tmsa, We are therefore la ths
positS.ond%rorlE%d by th% oceplasim of App%sls in Esstlng vs.
J0tle8, a5 8. VI 9591

          ‘Ue hwe not tound uay deelalat   by our Supreme
     Court vhere the faots vere so alosely ua8logoucas   to
     render it eontritlllsglxx the prsseat sase, and ve are
     the~ro~ left to resolrtto ganeml prQbolple8 Bald
     dowa by our eeurte in hrrlving at a ppopea maalwloa.'
         Resah&@ s propem oea63usloarequires sn mldemtaadIag 0r
the olruttwtutuor surmuudlng the eaceaution
                                          of the v&Xl by Hra.
Smith. Vu must leek with her penpeatlwe through her eyes.*
          Mrs. Jennle Be8ly smith Pas the d8ughtar of Hr. Joha
&sly, SOP,,the dater    of Mr. Joba eealy; Jr., snd the wife of
Kc. R. Vaverley Rwtth.   The oa&&ml John scaly Roapltal vas oon-
struotad by the XstWB of Mr. John Scaly, SF., I&&O died August 29,
1884. Xt vss donsted fop a tvo-foldpurpoaer to piwvlde a hoapl-
tsl for the inalgent 8Iok o? the olty 8ad to provide a hospital
for the benefft of the tnedloulbroncrbo? the vhlveraity of Pexea
In the ewat of Its est8bliahmentat @blvoston. The grsnt vaa to
the alty o? t3alveston v%th dIrectloos to tmns~er the hospftel to
the Unlwaslty $8 domed proper by the olty. Subsequentlythe
medfcel ~brsnah.*a8eatabliahed:atGtQwston and the hoapltsl vea
traasfermd to the sttsteof T-8     for the use and benefit et the
Ualver6lty of Tours .tobe used for end la eomeotion v%th the med-
168l br-saohof the Walvewity.
           2% f@egolng .oaourredio &888, Subsequentappmpx4stIoa
bills by the Xisg%sLattwe  aad olty owe68       e? the city of Qelves-
ton reoogpiaedthe Mm     Scaly ftospUx4 ae under the aontrol o? tha
Bosrd 0f~Regentlrof tha Vnfveralty of Taxas. By a special &et ap-
proved AprIl~X8; 1901, the Legfolstrrre  amendedth% charter of th%
oity o?~Qalv&atonte mathortie the lease a? the John &&sly Hospital
to the aft? a? 6elveaton by the Board of Regents of the Unlveraity
8ad provided th8t “so long as the sass ls~‘und4rleesa fmm the
&ate to lrheolty” th% hospital shall “bb under tha exalu?lve bon-
t-1 of ‘theBoSPd of Maasgem to b% lcawa as the Joha~R%aly HospIt+
Board.* Othar pertineot provisianr of thls sot sra set out In your
request Xett%r vhlah w% have quot%d above. Your letter also revleva
the history of the original   end 8ubseQusnt le.sses aublnstlng In th%
aurr%nd%bsad,osno%llstlonof the last lease in Janusry, 1941, 88 a
result of whbh the aontro3 and mansg%m%nt of the John Bealy Hoeplt-
al reverted to the Board of Regents of the Tmlveralty of Texas.




                                       .
Zionorablr
         Bambr P. Raioey, President, Page 10


          fn r8g8, l&29, 1900, and 1901, prior to the exrcution
of the above de8oribed le88e, Xr. John Saaly, Jr., and hir 8ibter,
firs.~+mnii gO81y tbJlith,O~ndsd 8ppl'oXiastely (~o,oOo.oO in IV-
P'SirlS
      t0 w   John 8e81y HOlBpit81. In 1915 they aonmtruotedthe
Yom8nt8 BO8plt81 at 8 cost of $l25,000.00uid on X8y 31, 1915,
exeouted a deed OS glft to the Board of Regent8 for the YOIPW(II
Hospital dlrvotlng that ths property "8h811 be u8ed Sor ho8pit.81
purport'8In oonMctiOn With the John Scaly HO8pit81 8 8 l under th8
direotiCWIOf the BO8rd O? iiittM~~l'8
                                   Of Bald John SsSly HOSpit& 8I
nov con8tltuted,and their 8~00888or8.* l'h8d8ed oontained the
fOllOving OXpI'S OOnditiOIl8t
          "!l'ha
               88td &U'Q&W't,f
                             8hall be used for horpikl
     .prpo8es in COCIMOtiOnVtth the JOhlISetiy BOopit
     in tha City Of Galveeton, stat fT           a   th
     dlreotion of th8 BO8l'dOf #hU4e:8 O:x%d"iO~     Se&
     Earpita a8 now oormtltuted,and their auaoes8ors;
     and shall bs u8eb for PO other puFpO88,Or gUrpOSe8
     vhetsoever.
           "Zn th8 event raid prope&y, or 8ny portion there-
     Of, Sha11 8t w    tti0.b. tied ?Or 83lypUI908e Uh8t80-
     ever, 8XOept ho8pitEbl purpOLIe8,ti OOPneOtionWith the
     John Scaly RO8pit.d in the Oity Of QSlVBlltO& State Of
     Texae, undemthe dlraotion of the Board of Ranagera of.
     88id Hospital, th8 title t0 til Of.th8 pZ'opOl!tyhereby
     oonveyed 8-11 1p80 'f8Ot0,8&d immncrdiately,.l?OVert t0
     and beoome the property of the Donors hereia,,the&a he-8
     or a8eign8,  vithout any aotion on the part of baid Doqocs,     ,
     their heLn8 or 888ign8, 8nd Without the neoessity of
     their'mak%ngan entry upon b61d property, or deolaring
     8:fO~ffdt~~e."
          It 18 8~Z'Oht fZ'tithb OOhVt~8llOO (biP8.&WliO ie81y
gmlth belngone of the g2V&ntOr8)that the~lianraa~8Eoapital ehould ~,
be under the oontrol,anddlreation of the governing bdard.of the
John Scaly Iiospltsl;It could not be selrlouslyooatended that the
gr8nt repreclentedby suoh'coxiveyanoewould lepae beoauee of the
c&%nOellatiOnOf ths sforeaentlonedlea8e8~8Ildthe lTVtAlX%Qf OOntl'Ol
;f ;~m~hn Sa81y Ziospitalto the Board of Regenta of the ~Dhivemstty
        .
          In 1916 Mr. John Scaly, Jr., expended the 8wa of $270,000.-
00 in remodelingand mfumiahS.ng the maIn hoapltsl.
Eonorablo Homer P. RaLnsy, Presideat,Page 11


          The   3081y8lld8lEktd.L
                               Fotmdatlon for the John Scaly RO8pit81
w88 oharter8dunder the lava of the Stat8 of Texar on laroh 10,
1922, 88 8 oharitablecorporation. The original inao~orstors wer8
-8. Jennie Scaly Smith, Xr. John Seedy, Jr., and #II?. B. Wavorlsy
f!&th. ThsreefterMr. John Scaly, Jr., 8nd -8. Jmnle Se81y Smith
aonveyed to the Foumlation  aortain lot8 Sdjoining the hospital prop-
ertler and prior to the death of #r. Se81y the Scaly and Smith
f=i11e8 oontributedto the FoUndatlon the 8lV8of $gw,o63,01.
          Itr.3ohn 8ealr,Jr., died February19, 1926. Under hi8
till one-half Of hi8 F88id\uly 08t8te w88 18ft tiedlately t0 the
Scaly and Smith Foundation for the John Scaly Hoapltal for the
aupport,m8iPten8n00,opel'8tiOll and repair of the John Scaly RO8pi-,
tal or for the oonstruotiauof additional building8 to be operated
ln oonnectlanwerewith.
          ~Bydeed dated April 21, 1938, prior to the death of Xra.
3e~le mmly smith, the Seaiy and Smith Foundation for the John
SO817 RO8pit8i oonveyed  to the State Of TOXBB, aoting by and through
the &%8FdOf Regent8 Of th0 VhiWWbit     Of 58X8l4, UtFi 1, 2, 3, 8,
8, 9, 10, Xl, 12, 13 and 14.In Blook to8, aad Lot8 1 to 7, fnoluuaive,
in Blook 548, la the aity of Oslvestcn. mB. hltIi8 i3881y &pith W88
8 Dlreotor of the~FoundatLon,   The deed MpM88nted     an investmentof
$1,250,000.00and lnoluded the'out-patientollnio, the nev ChUdI'ea'8
horrpttal8nd the new xmr8e18 home.
          k-86 Jennle S88lY Smith was a member of the Board of
NaMgOr8 Of the John S881y 308p1t81, under the Legi818tiV8 8at re-
femed to, at the time of her death, b&v-    been appoZnt8d thereto
by the Board Of Regenta of the t7niveraityof Texas.
          The teaching hospital @f the mMlca1 branoh of the Unlver-
sity Of Texa~e ths :JobnSeal7 RO8pita1 and the Woman’8 ftOsptt81,
represent the liberal benefloenoe of Xrs. Jennle Scaly Smith and
other member8 of the Seely family. while th8 phllantbropleaof the
family vere direated to the aohlevement of tvo purpotse8,the care
of the indigent siok of Galveston and the OItn8rship by the state
of the propertieses a teaching hospital for the amdiosl branch of
the Univer8ity,underlying all the grants snd dOxMi%On8 is the faot-
that tiey were made to the State of Texas aoting by and through the
Board of Regents of the Dhiversity of Texas. They were nmde in the
knowledge and reoognitlonthat the Board of Regenta VW the repo8L
tory of the power of oontrol and msmagement appertainingto the medl-
oal bran& of the University and the John Scalp Roepital In oonnee-
tion therevlth. Bone of the@mta were to the stat8of Texa~88,   or to
Eonoreble Homer   P.   Rainey, President,Page 12

the medlc81 branoh of the Uhivsrelty of Teu86, or to the Board of
Regents, only for 80 long 88 the Jobn Scaly Eorpft81 should be
under the control and management of the Board of HanagerB On8t8d
by PXouseBill Ho, 224 of the 27th Legl8latum.
          It la therefore entirely maeonablo to believe, in the
8bsellOOOf 8 0108rly eXpre888d intent t0 the 00utr8v, th8t wt.
Jeanie Scaly Sulth intended In her will that,the additionaldona-
tiOn8 to the John $881y Hospital ehould,be,in  OoUfOXlUity
                                                         vith
prior 8ot8 Of henelf and her f-y.       And vhen we 8U8lyz8 th8
will of gra. &~%th 8uoh intentionsare obvioumr flrat, that tha
R. liaverleySmith Wemorlrl P8vllloa should be aon8trUotedand
equipped by the scaly 8nd Smith Foundation for the John se8ly
hoepit81~ BOOOnd, that the PaVilion  should be ooatrolledcad man-:
aged by the mai8 board ooatrollingand muaging the John Sealy
Bospltal. We do not believe that the m8nlfelt intention of Wrr.
Smith ahould be defeated bOc8U88 of a~ asserted obsoure or inao-
OUX'8t8mode of expre~alon.
          The p8rticularboard in oontroi of the John S881y flosplt-
81 at the time of the ~8xeoution of the vlll, and of the death of
the teststrix;was the Board of Managers omrted under Hous Bill
224 of the 27th Legl818ture. %'htSboard MU t0 be in 8Xi8tOuO8
only so long 88,.thOJohn Be8ly hospital was under lease from the
atate to the city Of QalVO8tOn.   BIB~&U88Of her iatimde  hlOV1sdg8
of the institutionarv%her~memberf&ip~upon   the Board of lmagers,
Hn. smith XfaE~fullyCOgnizMt of them fsats. sh8 recognizedin
her will th8t there might be a ahang lath8 partioularbo8rd oon-
trOllbg the John SOSly Hespital. It ~i8unressonablet0 beli8V8
that HI%+ Smith h8d in-miad only 0h8ag~8 ia per8ouWl. .It i8 rea-
8OU8ble to believe that Mrs. SBIlth had In mind (Luhange in the
particularboard controllingthe John Scaly Hospital, Her f~uda-
mental d88i2W ~811 that the same board managIng the John Scaly Hos-
pital should also manage the Pavilion vblch wa8 to be oon8tmoted
in oomeotion vi&It and vlLtoh,in the OXCOOUtiOIl of it8 purpose,
would aeoeessrilybe operated in oormeotlonwith the main hospital.
The uudesirability,in suah a situation, of one board controlllug
8zkdman8g3ng the John Sealp Boapital snd another board controlling
and mauagiag the Pavlllon, is,apparent. Tb8t Hra. Smith did not
intend such 8 result la oomp&tely demonstratedby the provfeloa
pleo?ag the dlreotlon and oontrol of~the P8vlllon In the Hospital
Board of the John Sealy Hoepitel 88 at that time ar eubsequently
organiced.
          Dndev the authoritiesvhlch V8 have reviewed, the oouhta
of Texas will oonstrue the will of Mrs. Smith from Its four ooruera
Honorable BozusrP. Rainsy, President,Page 13


and in the light of the per801& olroumstanoesmu’ro~d~        the
testatrlx. Xn so do-    the aonolu8lonwill be reached, in m
opinion, that the proper constrtkotlonla that the board oontrol-
llng and planagingthm John ssaly Hospital, vhioh is at this
time the Board of Flegentrof the University of Texna, vi11 po+
ebee, under the .willof Mrs. Jennis scaly &tit&, the right of
the oontml and nement      of the R. Uavsrley &n%th Nemorlal
Pavilion after it8 oonrtruotionbr the Scaly and smith Found&
tion for the John Sesly Eorpital. suoh is the opinion or thsr
department.